Wright, J.,
concurring. I agree that an arbitrator’s decision that an employee was discharged for just cause within the meaning of a collective bargaining agreement does not preclude the administrator from determining whether a claimant was terminated for just cause within the meaning *43of R.C. 4141.29. Our conclusion that employees, in the position of appellee, are not limited to contractual remedies under the collective bargaining agreement has been reached in many other jurisdictions.2
Although courts should certainly defer to an arbitration decision when the employee’s claim is based on rights arising out of the collective bargaining agreement, different considerations apply when the employee’s claim is based on rights arising out of a statute.
These considerations were the basis for the United States Supreme Court’s decision in Alexander v. Gardner-Denver Co. (1974), 415 U.S. 36. In that case the court held that an arbitrator’s decision pursuant to provisions in a collective bargaining contract was not binding on an individual seeking to pursue his Title VII remedies in court. The court reasoned that the contractual rights under a collective bargaining agreement and the statutory right provided by Congress under Title VII “have legally independent origins and are equally available to the aggrieved employee.” Id. at 52.
In concluding that arbitration did not provide an adequate substitute for judicial proceedings in adjudicating claims under federal statutes, the court in Alexander, stated:
“As the proctor of the bargain, the arbitrator’s task is to effectuate the intent of the parties. His source of authority is the collective bargaining agreement, and he must interpret and apply that agreement in accordance with the ‘industrial common law of the shop’ in the various needs and desires of the parties. The arbitrator, however, has no general authority to invoke public laws that conflict with the bargain between the parties:
“ ‘[A]n arbitrator is confined to interpretation and application of the collective bargaining agreement; he does not sit to dispense his own brand of industrial justice. He may, of course, look for guidance from many sources, yet his award is legitimate only so long as it draws its essence from the collective bargaining agreement. * * *’ United Steel Workers of America v. Enterprise Wheel & Car Corp., 363 U.S. 593, 597 (1960).
“* * * Thus the arbitrator has authority to resolve only questions of *44contractual rights, and this authority remains regardless of whether certain contractual rights are similar to, or duplicative of, the substantive rights secured by Title VII.” Alexander, supra, at 53-54.
The Supreme Court again rejected the contention that an award in an arbitration proceeding brought pursuant to a collective bargaining agreement precludes a subsequent suit in federal court in Barrentine v. Arkansas-Best Freight System (1981), 450 U.S. 728. In that case the court held that an employee could bring an action in the federal district court, alleging violation of the Fair Labor Standards Act, even though he had already unsuccessfully pursued the same dispute through the collective bargaining procedure. In its conclusion, the court cited Alexander, supra, at 49-50, which stated:
“In submitting his grievance to arbitration, an employee seeks to vindicate his contractual right under a collective bargaining agreement. By contrast, in filing a lawsuit under * * * [the statute], an employee asserts independent statutory rights accorded by Congress. The distinctly separate nature of these contractual and statutory rights is not vitiated merely because both were violated as a result of the same factual occurrence. And certainly no inconsistency results from permitting both rights to be enforced in the respectively appropriate forums.”
By instituting an action under the unemployment compensation laws, appellee was not seeking a review of the arbitrator’s decision. Rather he was asserting a statutory right independent of the arbitration process. The arbitrator’s task is to effectuate the intent of the parties rather than the requirements of the statute. When the collective bargaining agreement conflicts with the statute, the arbitrator must follow the agreement. When an arbitrator’s determination gives full consideration to an employee’s statutory rights, a court may properly accord it great weight. Nevertheless, an arbitrator’s power is both derived from, and limited by, the collective bargaining agreement. The arbitrator’s competence pertains primarily to an interpretation of the collective bargaining agreement and not the ultimate legal issue of whether an employee’s statutory rights have been violated.
Arbitral procedures, while well suited to the resolution of contractual disputes, make arbitration a comparatively inappropriate forum for the final resolution of rights under the unemployment compensation laws, R.C. Chapter 4141. As the court noted in Alexander, at 57-58, the fact-finding process in arbitration is usually not equivalent to judicial fact finding. The record of the arbitration proceedings is not as complete; rules of evidence do not usually apply; and the rights and procedures common to civil trials, such as discovery, compulsory process, cross-examination and testimony under oath, are often severely limited or unavailable. The court also recognized that the employee’s statutory rights might not be adequately protected by the union, which, without breaching its duty of fair representation, might decide not to support the claim vigorously in ar*45bitration. On the other hand, the resolution of statutory questions is primarily the responsibility of courts.
Not only are arbitral procedures less protective of individual statutory rights than are judicial procedures, but arbitrators very often are powerless to grant the aggrieved employees as broad a range of relief. An arbitrator can award only that compensation authorized by the wage provision of the collective bargaining agreement. He “is confined to interpretation and application of the collective bargaining agreement” and his “award is legitimate only so long as it draws its essence from the collective bargaining agreement.” United Steel Workers, supra, at 597.
Accordingly, I respectfully concur.

 See Delaware Auth. for Regional Transit v. Buehlman (Del. Super. 1979), 409 A. 2d 1045; Foremost-McKesson, Inc. v. Doyal (La. App. 1977), 353 So. 2d 360; Schock v. Bd. of Review (1965), 89 N.J. Super. 118, 214 A. 2d 40, affirmed (1966), 48 N.J. 121, 223 A. 2d 633; Matter of Guimarales (1985), 109 App. Div. 2d 1042, 487 N.Y. Supp. 2d 162; Warner Co. v. Unemp. Comp. Bd. of Review (1959), 396 Pa. 545, 153 A. 2d 906; Perryman v. Bible (Tenn. App. 1983), 653 S.W. 2d 424; Willard v. Emp. Security Dept. (1974), 10 Wash. App. 437, 517 P. 2d 973; Kisamore v. Rutledge (W. Va. 1981), 276 S.E. 2d 821; Streeter v. Indus. Comm. (1955), 269 Wis. 412, 69 N.W. 2d 583. See, also, Midgett v. Sackett-Chicago, Inc. (1984), 105 Ill. 2d 143, 473 N.E. 2d 1280; Metro. Distrib. v. Ill. Dept. of Labor (1983), 114 Ill. App. 3d 1090, 449 N.E. 2d 1000; Whirlpool Corp. v. Review Bd. of Ind. Emp. Security Div. (Ind. App. 1982), 438 N.E. 2d 775; Fruehauf Corp. v. Review Bd. of Ind. Emp. Security Div. (1971), 148 Ind. App. 627, 269 N.E. 2d 184; Central Foam Corp. v. Barrett (Iowa 1978), 266 N.W. 2d 33; Waters v. State, ex rel. Maryland Unemp. Ins. Fund (1959), 220 Md. 337, 152 A. 2d 811.